DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on January 30, 2020 for application number 16/777,015. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application claims the benefit of foreign priority under 35 U.S.C. 119(a)-(d), filed on February 28, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “combing” which appears to be a misspelling of “combining” on line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of combining tagged data fragments. The limitation of combining, via the aggregation circuit, the tagged data fragments to one session data, as recited, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “circuit”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward combining tagged data fragments are all directed toward a mental process that can take place with the aid of pen and paper. 
Thus, the claim is directed toward an abstract idea. The limitations combining, via the aggregation circuit, the tagged data fragments to one session data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – receiving steps. Receiving tagged data fragments are insignificant extra-solution activity with no evidence of improvement. The circuit in steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and combining data fragments) such that it 

Claims 2-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of combining tagged data fragments, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with combining tagged data fragments are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a circuit to perform  the combining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitation related to receiving is considered by the examiner to be insignificant extra solution 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations elements "…aggregation circuit that is configured to…"; "…decoding circuit being configured to…", and "…tagging circuit being configured to…",  has been interpreted under 35 U.S.C. 112(f), because it uses non-structural term “circuit” coupled with functional language “receive”, “combine”, “output”, non-structural term “circuit”  coupled with functional language “decode”, non-structural term “circuit”  coupled with functional language “tag”, without reciting sufficient structure to achieve the 

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation:
Independent claim 1 limitations: "… aggregation circuit that is configured to receive.."; "… aggregation circuit being configured to combine…"; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use 

Dependent claim 2 limitation: "… aggregation circuit is configured to output.."; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses "circuit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  

Dependent claim 3 limitation: "… decoding circuit being configured to decode..."; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses "circuit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  

Dependent claim 5 limitation: "… tagging circuit being configured to tag..."; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses "circuit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  

Claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

“…aggregation circuit or module that is configured to receive tagged data fragments from the at least two extraction modules…” Therefore the circuit is software which is indefinite.

2) “..aggregation circuit being configured to combine…” has no corresponding structure to implement in written description “aggregation circuit” described in the specification in page 2 ln 6,
“…The aggregation module is configured to combine the tagged data fragments received from the at least two extraction modules to one session data…” Therefore the circuit is software which is indefinite.

3) “…aggregation circuit is configured to output …” has no corresponding structure to implement in written description “aggregation circuit” described in the specification in page 2 ln 19- page 3 ln 1,
“…aggregation module is configured to output the session data encompassing the tagged data fragments extracted and tagged by the at least two extraction modules…” Therefore the circuit is software which is indefinite.


“…one decoding circuit or unit is assigned to the at least two extraction modules, wherein the at least one decoding unit is configured to decode data fragments of the data stream. The decoding unit is configured to identify and extract the single data fragments of the respective data stream processed…” Therefore the circuit is software which is indefinite.

5) “…tagging circuit being configured to tag…” has no corresponding structure to implement in written description “tagging circuit” described in the specification in page 3 ln 13-15,
“…one tagging circuit or unit is assigned to the at least two extraction modules, wherein the at least one tagging unit is configured to tag the data fragments…” Therefore the circuit is software which is indefinite.
Claims 4, 6, and 7-8, do not cure deficiencies and is therefore rejected by virtue of their dependence.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ranganathan et al. (US 2011/0107273) (hereinafter Ranganathan).

Regarding claim 1, Ranganathan teaches a system comprising at least two extraction circuits and at least one aggregation circuit that is configured to receive tagged data fragments from the at least two extraction circuits (see Figs. 4A-B, para [0036, 0038], discloses single flow patterns (extraction circuits) and Mario planner (aggregation circuit), receiving component descriptions tags (tagged data fragments) from single flow patterns with tagged composites), and the aggregation circuit being configured to combine the tagged data fragments received from the at least two extraction circuits to one session data (see Figs. 4A-B, para [0035-0036], para [0039,0041], discloses aggregating component description tags received from single flow patterns when Mario planner generates plannable component descriptions with component restraints to compose flow for respective end-user goals (session data)). 

Regarding claim 9, Ranganathan teaches a method comprising: receiving, via an aggregation circuit, tagged data fragments from at least two extraction circuits (see Figs. 4A-B, para [0036, 0038], discloses single flow patterns (extraction circuits) and Mario planner (aggregation circuit), receiving component descriptions tags (tagged data fragments) from single flow patterns with tagged composites), and combing, via the aggregation circuit, the tagged data fragments to one session data (see Figs. 4A-B, para [0035-0036], para [0039,0041], discloses combining component description tags received from single flow patterns when Mario planner generates plannable component descriptions with component restraints to compose flow for respective end-user goals (session data)). 

Regarding claim 2, Ranganathan teaches a system of claim 1.
Ranganathan further teaches wherein the aggregation circuit is configured to output the session data encompassing the tagged data fragments extracted and tagged by the at least two extraction circuits (see Figs. 4A-B, Fig. 6, para [0039-0041], para [0056], discloses outputting domain specific tag hierarchy based on different set of tags that specify user goals).

Regarding claim 6, Ranganathan teaches a system of claim 1.
Ranganathan further teaches wherein the at least two extraction circuits each comprise at least one tagging circuit (see Fig. 4A, para [0036], para [0157], discloses flow pattern with tagged composites (tagging circuit)).

Regarding claim 8, Ranganathan teaches a system of claim 1.
Ranganathan further teaches wherein the tag assigned to a single data fragment defines a relation between data fragments (see Fig. 4B, Fig. 6, para [0038], para [0055-0056], discloses tag hierarchy defining relationships amongst tags and sub-tags).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (US 2011/0107273) (hereinafter Ranganathan) in view of Pogorelik et al. (US 2017/0374402), hereinafter (Pogorelik).
Regarding claim 3, Ranganathan teaches a system of claim 1.
Ranganathan does not explicitly teach wherein at least one decoding circuit is assigned to the at least two extraction circuits, the at least one decoding circuit being configured to decode data fragments of the data stream.
see Fig. 1, para [0016], discloses a decoder (decoding circuit) to decode content stream into time-series of image and sound).
Ranganathan/Pogorelik are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to utilize a decoding circuit to decode data fragments from disclosure of Pogorelik. The motivation to combine these arts is disclosed by Pogorelik as “provides a robust and ever-improving mechanism by which to correctly gauge user interest in content not currently visible to users” (para [0014]) and utilizing a decoding circuit to decode data fragments is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Ranganathan teaches a system of claim 1.
Ranganathan does not explicitly teach wherein the at least two extraction circuits each comprise at least one decoding circuit.
Pogorelik teaches wherein the at least two extraction circuits each comprise at least one decoding circuit (see Figs. 1-2, para [0016], para [0028], discloses audio and video streams with decoder to decode stream data into time-series of image and sounds).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to utilize a decoding circuit to decode data fragments from disclosure of Pogorelik. The motivation to combine these arts is disclosed by Pogorelik as “provides a robust and ever-improving mechanism by which to correctly gauge user interest in content not currently visible to users” (para [0014]) and utilizing a decoding circuit to decode data fragments is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Ranganathan teaches a method of claim 9.
Ranganathan does not explicitly teach wherein each of the extraction circuits decodes data fragments of a data stream received.
Pogorelik teaches wherein each of the extraction circuits decodes data fragments of a data stream received (see Figs. 1-2, para [0016], para [0028], discloses audio and video streams with decoder to decode stream data into time-series of image and sounds).
Ranganathan/Pogorelik are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to utilize a decoding circuit to decode data fragments from disclosure of Pogorelik. The motivation .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (US 2011/0107273) (hereinafter Ranganathan) in view of Loheide et al. (US 2017/0374402), hereinafter Loheide.
Regarding claim 5, Ranganathan teaches a system of claim 1.
Ranganathan does not explicitly teach wherein at least one tagging circuit is assigned to the at least two extraction circuits, the at least one tagging circuit being configured to tag the data fragments based on a unitary tagging data model.
Loheide teaches wherein at least one tagging circuit is assigned to the at least two extraction circuits, the at least one tagging circuit being configured to tag the data fragments based on a unitary tagging data model (see Fig. 2B, para [0083-0084], para [0098], discloses a tagging service enabled to tag identified event opportunity points within media content based on corresponding regions within the media content forming semantic relationship model).
Ranganathan/Loheide are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to connect decoder to tagged data fragments from disclosure of Loheide. The motivation to 

Regarding claim 7, Ranganathan teaches a system of claim 1.
Ranganathan does not explicitly teach wherein the at least one decoding circuit and the at least one tagging circuit are connected with each other.
Loheide teaches wherein the at least one decoding circuit and the at least one tagging circuit are connected with each other (see para [0058], discloses media streams decoded at client device and tags within programming media content are identified by client device).
Ranganathan/Loheide are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to connect decoder to tagged data fragments from disclosure of Loheide. The motivation to combine these arts is disclosed by Loheide as “engagement may be improved based on a targeted selection of the at least one event opportunity point that may further improve an attention span of the user for engagement with the programming media content and the at least one non-programming media asset at the client device” (para [0024]) and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (US 2011/0107273) (hereinafter Ranganathan) in view of Pogorelik et al. (US 2017/0374402), hereinafter Pogorelik, and further view of Loheide et al. (US 2017/0374402), hereinafter Loheide.
Regarding claim 11, Ranganathan teaches a method of claim 9.
Ranganathan does not explicitly teach wherein each of the extraction circuits tags the data fragments decoded in order to obtain tagged data fragments.
Loheide teaches wherein each of the extraction circuits tags the data fragments decoded in order to obtain tagged data fragments (see para [0056], para [0058], discloses media streams decoded at client device and tags within programming media content are identified by client device).
Ranganathan/Pogorelik/Loheide are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan/Pogorelik to connect decoder to tagged data fragments from disclosure of Loheide. The motivation to combine these arts is disclosed by Loheide as “engagement may be improved based on a targeted selection of the at least one event opportunity point that may further improve an attention span of the user for engagement with the programming media content and the at least one non-programming media asset at the client device” (para .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See McColl et al. US Publication. 2009/0171999.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Courtney Harmon/Examiner, Art Unit 2159